Citation Nr: 0711482	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for refractive error, 
claimed as diminishing eyesight, to include as secondary to 
his service-connected schizophrenia.

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected schizophrenia.

3.  Entitlement to service connection for an eating disorder, 
to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to May 2003.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In January 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference hearing from 
the RO.  A transcript of that hearing is of record.


REMAND

The veteran is service-connected for schizophrenia, currently 
rated at 70 percent.  He is also in receipt of a total 
disability rating based on individual unemployability.

The veteran asserts that his claimed conditions are each 
separate disabilities that are due to or aggravated by his 
service-connected psychiatric disorder or by medication he 
takes for that service-connected condition.  

With regard to the claim for service connection for 
refractive error (claimed as diminishing eyesight), while the 
there is no record of an eye injury or eye disability in 
service and the separation examination notes corrected vision 
of 20/20, the veteran has testified that his eyesight 
worsened upon taking his psychiatric medication.  The Board 
is of the opinion that a VA examination is warranted in order 
to determine the nature and etiology of any currently present 
eye disability.

Regarding the veteran's claim for abnormal eating, the 
medical records indicate that the veteran gained weight (and 
continues to have weight management issues) after starting 
his psychiatric medication.  The veteran and his father 
testified that the veteran eats compulsively, at times to the 
point of vomiting.  The medical records also appear to 
indicate that weight gain is a side effect of some of the 
medications the veteran has taken.  A VA examination is in 
order to determine the nature and etiology of any currently 
present disorder characterized by abnormal eating. 

Finally, the veteran contends that he has a sleep disorder 
related to his psychiatric problems or to medication he takes 
to treat them.  The record is unclear as to whether the 
veteran's sleep problems are part of his service-connected 
psychiatric disorder or whether the veteran has a separate 
sleep disorder due to or aggravated by his service or his 
service-connected condition.  Therefore, a VA examination is 
also warranted in order to determine the nature and etiology 
of any currently present sleep disorder.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include the 
notice specified by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  With the veteran's assistance, the AMC 
or the RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the AMC or the RO is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Then, the AMC or the RO should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present sleep 
disability and disability manifested by 
abnormal eating.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should first 
state whether the veteran has any sleep 
disability and/or disability manifested by 
abnormal eating, and provide a diagnosis 
for each such disability.  If the examiner 
diagnoses the veteran with any such 
disability, he should provide an opinion 
with respect to each currently present 
disability as to whether it is at least as 
likely as not that the disability is 
etiologically related to service or 
service-connected disability (namely the 
psychiatric disorder or medication(s) the 
veteran has taken for his psychiatric 
disability), to include whether it was 
permanently worsened by the medication(s).  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The veteran should also be scheduled 
for a VA eye examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of any 
currently present eye disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies should be performed.  Based upon 
the findings on examination of the veteran 
and upon a review of the historical 
material in the claims file, the examiner 
should determine the nature of each 
currently present eye abnormality and 
specifically identify any abnormalities 
that are congenital or developmental 
defects, as opposed to diseases, injuries, 
or residuals thereof.  With respect to 
each eye disability (other than any 
identified congenital or developmental 
defects) found, the examiner should 
provide an opinion as to whether the 
disability was present during service and 
if so whether the disability clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
permanent increase in severity during or 
as a result of service.  With respect to 
any current eye disability which the 
examiner believes was not present during 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability is 
etiologically related to the veteran's 
military service or service-connected 
disability (namely the veteran's 
psychiatric disorder or medication(s) the 
veteran has taken for his psychiatric 
disability), to include whether it was 
permanently worsened by the medication(s).  

The supporting rationale for all opinions 
expressed must also be provided.

5.  Then, the RO or the AMC should 
undertake any other indicated development 
and readjudicate the issues on appeal 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


